EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Notice of Allowance is in response to communications filed September 20, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.

Election/Restrictions
2.	This application is in condition for allowance except for the presence of withdrawn claims 1-25 and 38-42 directed to Inventions non-elected without traverse.  
Accordingly, claims 1-25 and 38-42 have been cancelled.

Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given in an interview with Aisling E. Altidore on September 30, 2021.
The application has been amended as follows: 
Claims 1-25 and 38-42 are CANCELLED (see Election/Restriction section above).
Claims 35-37 are CANCELLED.
 	Claim 26. ---A method of treating ascites, the method comprising: 
locating and puncturing the side wall of a blood vessel so as to form a puncture site; and 
implanting a valve comprising a one-way valve such that the valve is anchored by capturing the blood vessel wall between a proximal connection element and a distal connection element at the puncture wherein the implanting of the valve allows for fluid resulting from ascites to exit the abdominal cavity and enter the blood vessel without the need for a long catheter or the need for external access to the abdominal cavity; and wherein the blood vessel is one selected from the group consisting of the vena cava inferior and the vena iliaca.---

Allowable Claims
4.	Claims 26 and 29-34 are allowed over the prior art of record.  

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Arai et al. (US PGPUB 2013/0325103).
	While Arai discloses a similar method of treating ascites, the method comprising: implanting a one-way valve into the side wall of a blood vessel located adjacent the abdominal cavity, so that one side of the valve lies within, and is fluidically connected to, the abdominal cavity, and the other side of the valve lies within, and is fluidically connected to the interior of the blood vessel, Arai fails to disclose or reasonably suggest, alone or in combination, a one-way valve that is implanted into a puncture site in the side wall of the vena cava inferior or the vena iliaca, such that the valve is anchored by capturing the blood vessel wall between a proximal connection element and a distal connection element at the puncture site; and wherein the implanting of the valve allows for fluid resulting from ascites to exit the abdominal cavity and enter the blood vessel without the need for a long catheter or the need for external access to the abdominal cavity.
	These limitations untaught or suggested by the prior art of record impart a novel and non-obvious function of the claimed device; namely, by utilizing an endovascular approach to implantation of the one-way valve, access ports in the patient’s abdomen are generally unnecessary, and fluid resulting from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781